Case 3:14-cv-00556-MMH-PDB Document 41 Filed 11/29/19 Page 1 of 2 PageID 97




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

  UNITED STATES OF AMERICA

  v.                                            Case No. 3:14-cv-556-J-34PDB

  SHAWN ANDRADE

                          MOTION TO REOPEN CASE

        Pursuant to this Court’s Order (Doc. 12), the United States of America

  respectfully requests the Court to reopen this case. In accordance with Local Rule

  3.01(g), counsel for the United States has made several attempts to contact Shawn

  Andrade. The undersigned AUSA has called Shawn Andrade at three different

  telephone numbers on five separate occasions and left a voicemail message when

  possible.

                                         Respectfully submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney

                                  By:    s/ Jillian M. Jewell
                                         JILLIAN M. JEWELL
                                         Assistant United States Attorney
                                         Florida Bar No. 112974
                                         400 N. Tampa St., Suite 3200
                                         Tampa, FL 33602
                                         Telephone: (813) 274-6065
                                         Facsimile: (813) 301-3103
                                         E-Mail: FLUDocket.mailbox@usdoj.gov
Case 3:14-cv-00556-MMH-PDB Document 41 Filed 11/29/19 Page 2 of 2 PageID 98




                               CERTIFICATE OF SERVICE

        I certify that on November 29, 2019, I electronically filed the foregoing

  document with the Clerk of Court by using the CM/ECF system, and I mailed

  foregoing document with the notice of electronic filing by first-class mail to:

        Shawn Andrade
        4724 E. Catbrier Court
        Saint Johns, FL 32259

        Shawn Andrade
        60 Langdon Drive
        Palm Coast, FL 32137

                                           s/ Jillian M. Jewell
                                           Assistant United States Attorney
